Title: From James Madison to Tench Coxe, 29 September 1803
From: Madison, James
To: Coxe, Tench


Sir
Department of State 29 Septr. 1803.
Both your letters of the 16th. inst. have been received. Neither the value of the articles returned in the George Washington nor the circumstance of their being public property recommends their being sold abroad. The best manner of disposing of them will probably be to advertise them for sale at auction and have the advertisement inserted a few times in the New York and Baltimore papers, to give the Druggists of those places an opportunity of a competition for their purchase. I must therefore request the favor of your having it done accordingly; taking care that the cost of advertising do not exceed the proportion of the value of the articles.
Having no spare copies of the laws to exchange for those intended for Tennessee and which are now detained at Pittsburg, I will thank you to write to Mr. Hook to return them to you and to charge yourself with their transmission to the Governor of Tennessee. I have the honor to be, Sir, with much respect your most obed. servt.
James Madison
 

   
   RC (owned by Joseph Rubinfine, West Palm Beach, Fla., 1995); letterbook copy (DNA: RG 59, DL, vol. 14). RC in a clerk’s hand, signed by JM. Notes in left margin read “wrote Secy S. 4 Octr.” and “wrote Lieut. Hook Oct. 4.” A note on the cover sheet reads: “Value of the Articles to be sold—viz: Gums &c 2476.2 / Packages &c 17.17 / 2493.19 / 2 Chains / 2 pr Muslin.”



   
   Letters not found.



   
   For the articles refused at Algiers and returned on the George Washington, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:211 and nn.



   
   Moses Hook (b. ca. 1777) of Massachusetts was appointed ensign in the First Infantry Regiment of the U.S. Army in 1799 and lieutenant in 1800 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:320, 323, 347, 350; Elliott Coues, History of the Expedition under the Command of Lewis and Clark … [4 vols.; New York, 1893], 1:lxx).


